Title: From Thomas Jefferson to Samuel Huntington, 22 October 1780
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
In Council Oct: 22d. 1780

The inclosed Letters which came to hand this morning will inform your Excellency that a Fleet of the Enemy has arrived in our Bay; and that a Debarkation of some light Horse in the Neighbourhood of Portsmouth seems to indicate that as their first Scene of Action. We are endeavouring to collect a Body to oppose them as numerous as the Arms we have will admit. We are obliged of Consequence to divert to this New Object a considerable Part of the Aids we destined for Genl. Gates. We shall not however by any means consider his reinforcement as no longer interesting, but clearly see the Necessity of supporting him with our utmost Abilities. We have therefore left that part of our Country which is more convenient to him uncalled on at present, which with the Proportion of Regulars, Volunteers, and Militia already with him, or not meant to be diverted will I hope be a seasonable aid. The want of Arms prevents every hope of effectual Opposition. I have perfect Confidence in Congress that this Want will be suffered to fetter us not a Moment after they can supply it. Generals Weeden and Muhlenburg of the line, and Nelson and Stevens of the Militia are called into Command. Congress will please to consider whether these can be aided by any other Officer of higher Rank and of approved Abilities and Trust. We have come to no determination on the Subject of the Convention Troops. Should the Enemy be in force, every Circumstance will render their Removal essential. This shall in that Case be done as directed by Congress and due Notice given to them as well as Governor Lee.
I have the honor to be with the most perfect Esteem and Respect Your Excellency’s mo. obedient & Mo. humble servant,

Th: Jefferson

